Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Bobby Forrester Spoone, Jr., appeals the district court’s orders denying his motion to alter or amend a presentence investigation report and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Spoone, No. CA-00-3378-6-13BG (D.S.C. Aug. 9, 2002; Oct. 18, 2002). We deny Spoone’s motion to consolidate this appeal with case number 02-7827. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.